MEMORANDUM **
Cyrus Yoo Kim appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action challenging the impounding of his car. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir.2007). We affirm.
The district court properly dismissed Kim’s action because it was filed well after the applicable three-year statute of limitations had expired. See Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760 (9th Cir.1991) (explaining that the statute of limitations for a § 1983 action filed in Washington “is the three-year limitation of Wash. Rev.Code § 4.16.080(2)”).
The district court did not abuse its discretion by denying Kim’s motion for reconsideration because Kim did not identify any new evidence, change in law, clear error, or manifest injustice. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993) (reviewing district court’s denial of a motion to reconsider for an abuse of discretion and setting forth requirements for reconsideration).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.